Potts, J.
I concur in the opinion that the plaintiff is entitled to judgment upon the verdict in this ease. The contract of insurance was complete when the company executed the policy and forwarded it to their agent at Bath, to be delivered to the plaintiff. The agent was authorized by the defendants to make surveys, receive proposals for insurance, and to receive premiums upon risks accepted by the company. The plaintiff applied to him for an insurance of §1200 on his buildings, and, being'informed the premium would be §24, he offered him the premium, and the agent said he would consider it as paid, but would leave it with the plaintiff, who was a banker, and with whom he, the agent, kept an account, till the policy arrived, when he would call and get the money. The agent states expressly that he considered the money on deposit. The plaintiff had, therefore, done everything on his part which was to be done. The premium being under the control and subject to the check of the agent, must be considered as paid to the company the moment the policy was issued. It is very much like the case of The N. Y. Central Ins. Co. v. National Protection Ins. Co., 20 Barb. 474.
Then the acceptance of the proposal to insure for the premium offered was the completion of the negotiation, and after the policy had been executed and forwarded by mail to the agent for delivery, the contract could not be rescinded without the consent of the insured party. The cases of Tayloe v. Merchants Fire Ins. Co., 9 How. 400, and Mactier v. Frith, 6 Wend. 115, are authorities for this.
*284There is no pretence here of any misrepresentation, concealment, or fraud on the part of the plaintiff. The fact that, when the company actually executed the policy, the buildings had been destroyed by fire, is no defence. The company chose to take a risk that was retrospective as well as prospective. They contracted, on the 13th, to insure the buildings from the 10th of March. They intended to include the risk from the 10th to the 13th, as well as the future risk. No other possible construction can be given to the contract, without altering its terms, and that the court cannot do. There is nothing illegal or contrary to public policy in this. Though both the contract and policy are subsequent to the destruction of the property, the insurers may be bound. 12 Wheaton 408, General Int. Ins. Co. v. Ruggles ; 23 Wendell 24, Lightbody v. North. Am. Ins. Co. Where there is nothing to impugn the honesty of the transaction, courts are bound to give effect to the intention of the parties when that intention is clearly expressed in the contract they enter into.
The Chief Justice concurred.
Affirmed, 3 Dutch. 645. Cited in Potts v. Whitehead, 5 C. E. Gr. 59; Ins. Co. v. Folsom, 18 Wall. 251.